Citation Nr: 1524722	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for patellofemoral syndrome, residual of left tibia fracture.  

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The issue of service connection for the right knee, to include secondary to the left knee, has been raised by the record in the March 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's patellofemoral syndrome, residual of left tibia fracture, was productive of malunion of the tibia and fibula with marked knee disability, but was not productive of recurrent subluxation or instability, or nonunion of the tibia and fibula. 

2. The Veteran's bilateral hearing loss is not related to active service.  

3. The Veteran's tinnitus is not related to active service.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent, and no higher, for patellofemoral syndrome, residual of left tibia fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed left knee disability, bilateral hearing loss, and tinnitus in January 2008 and also provided a VA examination of his left knee disability in June 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking a rating in excess of 20 percent for patellofemoral syndrome, residual of left tibia fracture.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014). The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).


With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing is related considerations.  38 C.F.R. § 4.45 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's 20 percent left knee disability rating is pursuant to Diagnostic Code 5262.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. 

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).


Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

The Veteran alleged in his May 2008 notice of disagreement that he had chronic, constant pain all the time with limited range of motion that warranted a higher rating.  He noted during his July 2014 hearing with the RO that the June 2014 VA examiner did not x-ray his left knee and told him he had bone and bone.  The Veteran further stated that the examiner told him he was going to get a higher disability rating for his knee.  He elaborated during his March 2015 Board hearing, that he had further reservations pertaining to how his June 2014 VA examination was conducted, explaining that the examiner moved his leg around, despite telling the examiner that it hurt.  

Turning to the medical evidence of record, a January 2008 VA examination noted the Veteran reported progressive pain of the tibia over the last years.  The Veteran used a cane and reported flare-ups.  The examiner noted that the Veteran's condition did not affect motion of a joint.  On examination, the Veteran had antalgic gait, no evidence of abnormal weight bearing, the Veteran was unable to stand for more than a few minutes, was unable to walk more than a few yards, no bone or joint abnormality, and no evidence of genu recurvatum.  The examiner further found the Veteran had no deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, inflammation, effusion, or weakness.  Leg measurement from anterior superior iliac spine to the medial malleolus on the left was 37 and 1/2 inches, and 38 inches on the right.  The Veteran had pain, stiffness, and flare-ups were mild, weekly, and lasted 1 to 2 days.  Active range of motion testing revealed flexion to 120 degrees, with pain beginning at 100 degrees, and normal extension.  There was no limitation on motion after repetitive use.  The Veteran had crepitus, tenderness.  He had no grinding, clicks or snaps, or other knee abnormalities.  An x-ray from January 2008 revealed the Veteran had an old healed fracture proximal left tibia, otherwise unremarkable.  Knee joint was intact.  The examiner also noted the Veteran's left knee caused effects on daily activities, including severe effects on chores and exercise, moderate effects on shopping, recreation, and traveling, and prevented him from playing sports.  The examiner diagnosed the Veteran with patellofemoral syndrome of the left knee.  

A January 2009 VA treatment record noted the Veteran's pain increased with weight bearing, walking, and negotiating stairs.  Pain also exacerbated by varus, valgus, and rotational stress.  An August 2009 VA treatment record noted the Veteran had a history of a left knee problem with degenerative joint disease with chronic swelling, limited flexion, and giving way.  The record also noted the Veteran walked with a limp. 

An April 2010 private treatment record noted the Veteran was receiving injections in his left knee.  An MRI revealed the Veteran had a tear of the medial meniscus.  An August 2010 private treatment record noted the Veteran suffered from severe antalgia, his knee gives way on him, he had medial joint line tenderness, positive McMurray's testing, and a 5-10 degree mechanical blockage from a probable meniscal fragment, which migrates into the joint.  

The Veteran was afforded a VA examination of his spine in August 2010.  The examiner noted the Veteran had injections in his knees in the past, which helped for a while.  He used a cane because his leg would give way on him and he would get some catching sensation on the knee, but no locking.  He stated it swelled a couple of times a month and weather changes aggravated the knee; he used a brace which helped some.  The exam found deep tendon reflexes were absent at the knees bilaterally.  There was no increased tone or clonus and straight leg rising was negative bilaterally.  It noted the Veteran had antalgic gait due to the left knee pain.  

An August 2011 VA treatment record noted the Veteran had knee pain that caused recurrent falls.  He received injections, but was still falling.  A February 2012 VA treatment record noted the Veteran complained his knee caused him instability and lead to frequent falls.  A May 2012 VA treatment record noted the Veteran complained of left knee pain and weakness, which caused him to fall.  He claimed the injections he received to his left knee provided some benefit.  A September 2013 VA treatment record noted an x-ray of the left knee revealed near bone on bone medially.  No effusion.  

The Veteran was afforded another VA examination of his left knee in June 2014.  The examiner only reviewed the Veteran's VA treatment records and examined the Veteran in person.  The examiner confirmed the diagnosis of patellofemoral syndrome, degenerative joint disease, and tibial fracture of the left knee.  The examiner noted the Veteran's medical history included giving way due to pain, use of a cane for stability, and no swelling, locking, or true instability.  The Veteran received Synvisc injections that help.  The Veteran did not report flare-ups.  Active range of motion testing revealed flexion to 140 or greater, with no objective evidence of painful motion.  Extension was normal with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions and there was no additional limitation in range of motion of the knee following repetitive-use testing.  The examiner noted the Veteran had disturbance of locomotion of the left knee, did not have tenderness or pain to palpation of the joint line or soft tissues of either knee.  Muscle strength was normal, joint stability tests were normal, there was no history of recurrent patellar subluxation or dislocation, and the Veteran had never had any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran did not have nor ever had shin splints.  It was noted the Veteran used a cane and brace regularly.  The examiner noted there was no x-ray evidence of patellar subluxation.  

An August 2014 private treatment record noted the Veteran presented with pain at a level of 9, 10 being the worst pain imaginable.  His pain was increased with weightbearing and initiation of activity.  Left effusion was mild, left crepitus was mild, and the Veteran was negative for left apprehension or calf tenderness.  Left Lachman was normal and valgus stress of the MCL was G-1, varus stress of LCL was normal.  Left McMurray's was positive, with joint line tenderness at medial left, mid 1/3, post 1/3.  X-ray revealed severe, joint space narrowing, medial compartment, osteoarthritis, and osteophyte formation. 

A May 2015 private treatment record noted varus deformity bone on bone medial arthritis; moderate effusion.  It further noted, if the Veteran failed physical therapy, he would need a left total knee arthroplasty and the Veteran was diagnosed with genu varum.  

The Board finds the Veteran's disability warrants a 30 percent rating, but no higher, for the period on appeal.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee disability.  Although the Veteran wears a brace, there is no evidence in the record of nonunion of the tibia and fibula with loose motion.  Furthermore, taken into consideration not only his service connected patellofemoral syndrome, residual of left tibia fracture, but also his tear of the medial meniscus, varus deformity bone on bone medial arthritis with moderate effusion, complaints of pain, changes in his gait, and potential need for a knee replacement, affording reasonable doubt, the Board finds the evidence most closely indicates a marked disability of the left knee.  As the evidence is void of any evidence of nonunion, the Board finds a rating higher than 30 is not warranted.  The Board therefore finds that a rating of 30 under 38 C.F.R. § 4.71a, Diagnostic Code 5262 is warranted.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, although the Veteran reported being unable to stand for more than a few minutes and not being able to walk more than a few yards, the Board finds that a 30 percent rating for his patellofemoral syndrome, residual of left tibia fracture under Diagnostic Code 5262, properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  Moreover, given the Veteran's overall range of motion on both examinations, the Board finds that the preponderance of the evidence is against entitlement to a separate rating based on limitation of flexion or extension for the left knee.  Although the Veteran asserted the June 2014 VA examiner manipulated his leg, the January 2008 VA examination noted flexion was not limited to less than 100 degrees, accounting for painful motion, and limitation of extension was at no time measured to more than 0 degrees.  An alternative rating on the basis of limitation of motion is therefore not warranted.

As to other alternative or additional ratings, there is no record evidence of ankylosis.  Although the Veteran wears a knee brace, has continuously complained of instability, and an August 2014 private treatment record noted the Veteran had valgus stress of the MCL at G-1, the preponderance of the record reflects instability testing was negative.  An August 2009 VA treatment record noted pain exacerbated varus, valgus, and rotational stress, the August 2010 VA spinal examination noted the Veteran's antalgic gait was due to left knee pain, and the June 2014 VA examination found the Veteran had a medical history of his left knee giving way due to pain, with no true instability.  Moreover, even if the Board found the Veteran's symptoms warranted a rating of slight, thus, a 10 percent rating under Diagnostic Code 5257 due to the August 2014 private treatment record noting some type of valgus stress of the MCL, the Veteran is now in recepit of a 30 percent rating for this period.  Furthermore, assigning separate ratings under 5257 and 5262 would consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.  A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971.  Thus, a separate evaluation under Diagnostic Code 5257 is not warranted.

While there was a positive McMurray's test and a MRI revealed a tear of the medial meniscus, torn menisci are rated at a maximum of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, and the Veteran is now rated at a 30 percent rating for this period.  Moreover, assigning separate ratings under 5258 and 5262 would also consider the same symptomatology and result in unlawful pyramiding. 38 C.F.R. § 4.14.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's left knee pain, loss of motion, swollenness, and weakness are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 



The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his patellofemoral syndrome, residual of left tibia fracture is more severe than is reflected by the assigned ratings.  As was explained in the merits of the decision above in granting a 30 percent rating, but no higher, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

For the reasons stated above, the Board finds that a rating of 30 percent, and no higher, for patellofemoral syndrome, residual of left tibia fracture is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Service Connection

The Veteran asserts he has bilateral hearing loss and tinnitus from being exposed to acoustic trauma while performing his duties in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, as will be explained below, as there is no evidence of any complaints of hearing loss until the Veteran's July 2007 claim and the Board did not find credible evidence that tinnitus occurred during service or manifested to a compensable degree within one year of separation, this provision relating to presumptive service connection is not for application. 

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran asserts his current hearing loss and tinnitus is the result of in-service noise exposure.  In an August 2007 statement, the Veteran stated he incurred and developed his disabilities in active military service.  He was assigned to an artillery unit throughout his entire active military service and was exposed to gun fire constantly on the firing ranges and field exercises; combat readiness.  As he was exposed to these guns, sounds, and noises without being issued any type of hearing protection, he began losing his hearing and developed chronic ringing in his ears.   In his March 2015 Board hearing, he elaborated, asserting during service, he was sent down to a medical place, they looked at him, and said there was nothing wrong with his ears.  He averred he went several times, but it is not in his record.  Upon separation, he was going to complain about his hearing, but said no because he wanted to get home in time for Christmas.   

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in June 1970.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
5 
10
5
10
LEFT
15
5
5
10

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  Although this examination did not include testing the Veteran's puretone thresholds at 3000 Hz for either ear, thus was incomplete, the Boards finds that the Veteran's August 2007 statement does not contradict the June 1970 entrance examination report, as the Veteran clearly stated in August 2007 that his hearing loss started in Vietnam and it slowly got worse over the years.  

Service treatment records reflect the Veteran complained of left leg fracture, allergies, cough, sore throat, and congestion.  On his December 1971 separation report of medical history, he noted complaints of chronic or frequent colds, severe tooth or gum trouble, sinusitis, hay fever, broken bones, recurrent back pain, and nervous trouble.  He did not report having ear trouble, running ears, ringing in his ears, or hearing loss.  He instead wrote, he was in good health; not undergoing any medication.  

The Veteran's December 1971 separation examination noted the Veteran's ears were normal.  Reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
20
15
10
10
LEFT
20
20
15
15

His DD 214 indicated the Veteran was a field artillery basic, sharpshooter, and completed field artillery basic.  

The record reflects the first complaints of hearing loss or tinnitus was not until the Veteran's claim in July 2007.  

The Veteran was afforded a VA audiological examination in January 2008.  The Veteran complained of ringing in his ears and hearing loss.  He stated he was exposed to firearms, machine guns, mortars, missile launchers, firing range, helicopters, tanks, artillery, and explosions in service and the use of hearing protection was not reported.  After service, he was exposed to a brick saw and general construction sounds at a distance.  Hearing protection was not used.  The Veteran reported tinnitus began about 4 years ago, 32 years after military service.  It was bilateral and intermittent.  

The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
20
30
50
50
LEFT
20
15
20
45
45


Speech discrimination was 94 percent in the right ear and 94 percent in the left ear.  The examiner noted the Veteran did not complete testing this day because of cerumen impactions.  Thus, later that month, the examiner conducted an otoscopic viewing of the ear canals, tympanometry, acoustic reflex thresholds, speech thresholds, pure tone thresholds by air and gun conduction, and monosyllabic work understanding scores.  

The examiner opined that the Veteran had very mild, sensorineural hearing loss in the right ear at 500-2000 Hz with moderate loss above 2000 Hz; normal middle ear function.  On the left, normal hearing 500-2000 Hz with a moderate, sensorineural loss above 2000 Hz; normal middle ear function.  The examiner noted that after reviewing the Veteran's file, hearing screen results from enlistment and separation, both tests indicate normal hearing in both ears, thus military service did not cause hearing loss for this individual.  

The examiner further opined that the Veteran reported the onset of tinnitus was 3-4 years ago, 32 years after his discharge from the Army.  Testing at the time of discharge showed normal hearing, suggesting no cochlear damage.  Thus, the Veteran's current compliant of tinnitus was not due to military noise exposure.  

A September 2011 VA treatment record noted the Veteran was diagnosed with hearing loss and was a fit for hearing aids.  An April 2015 private treatment record noted the Veteran's reported puretone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
45
45
60
70
70
LEFT
40
25
35
65
60

In view of the evidence as a whole, service connection for bilateral hearing loss and tinnitus is not warranted.  


For the claim of bilateral hearing loss, initially, the record does not reflect that sensorineural bilateral hearing loss manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable. 

Although the Veteran asserts that his hearing loss began in service and he was going to complain about his hearing at separation, but did not because he wanted to get home in time for Christmas, the Board does not find him credible.  The fact that the Veteran never reported any hearing loss in service, while complaining of a left leg fracture, allergies, cough, sore throat, and congestion, and specifically denied hearing loss in his December 1971 separation examination report, while noting complaints of chronic or frequent colds, severe tooth or gum trouble, sinusitis, hay fever, broken bones, recurrent back pain, and nervous trouble, weigh against the credibility of his assertions.  

Furthermore, although the Veteran contends his hearing loss began in service, the Board finds the January 2008 VA medical opinion to be of greater probative weight.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based her opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for her opinions, based on documented audiological records during the Veteran's period of service, and the Veteran's own reported history.  

The Board acknowledges that under Hensley service connection for a hearing loss is not precluded when the Veteran first met VA's definition of disability after service.  However, such a precedent does not overrule scientific evidence interpreted by the January 2008 VA examiner.  Moreover, the first post-service medical record relating to the Veteran's hearing loss was not until the January 2008 VA examination, over 36 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In regard to the Veteran's claim for tinnitus, although the Veteran asserted in an August 2007 statement that he has experienced tinnitus ever since his exposure to acoustic trauma in service, the Board does not find him credible.  During his January 2008 VA examination, the Veteran reported his tinnitus began about 4 year ago and he had no opinion as to etiology.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Due to the Veteran's inconsistent statements regarding the onset of tinnitus, the Board does not find him credible to report his tinnitus began in service or within a year of discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable. 

Furthermore, the Board finds the January 2008 VA medical opinion to be of great probative weight.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based her opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for her opinions, based on documented audiological records during the Veteran's period of service and the Veteran's own reported history of having an onset of tinnitus about 4 years ago.  

As the Veteran's bilateral hearing loss and tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to a 30 percent rating, but no higher, for patellofemoral syndrome, residual of left tibia fracture, is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


